Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claims 1,11,12,13,14,17,22,23,24,25,28,and 30 are  rejected under 35 U.S.C. 102(a1) as being anticipated  by (Huawei Tech Co LTD (2019/0170106).
    For claims 1,11,12,13,14,17,22,23,24,25,28,and 30,  (Huawei Tech Co LTD (2019/0170106)  discloses (references in parentheses apply to ):

A user equipment UE for wireless communication, comprising:
a memory; and
one or more processors coupled to the memory, the memory and the one or more processors configured to:

determine a first power control parameter associated with a first uplink transmission from the UE (paragraph [0008], "receiving, by the user equipment UE, power control parameter information of an uplink transmit power from a network device...and determining, by the UE, an uplink transmit power based on the power control parameter information"),
wherein the first power control parameter is based on at least one of:
an adjusted target power for the first uplink transmission (paragraph [0082], " Po(j) is a power control parameter of a semi-static configuration, represents a target power of the UE"; paragraph [0086], "the power control parameter is Po, and the network device sends configuration information of Po to the UE, so that the UE calculates the uplink transmit power P based on Po."),
an adjusted scaling factor for the first uplink transmission (paragraph [0080], equation),
a first parameter based at least in part on a self-interference associated with the UE (paragraph [0101], "based on self-interference cancelation capabilities of the network device, a plurality of groups of power control parameter information used for the full-duplex resource. For example, the network device determines third power control parameter information"),
a second parameter based at least in part on a code rate or a modulation and coding scheme MCS associated with a downlink transmission for the UE (paragraph [0083], "AtF(i) is an increment value for a different modulation and coding scheme Modulation and Coding Scheme, MCS index."; paragraph [0085], "The network device may configure the uplink transmit power P by configuring the power control parameter Po and the closed-loop power control parameter f. Certainly, the network device may alternatively configure the uplink transmit power P by configuring another parameter"), or
a combination thereof; and
transmit, to a base station, the first uplink transmission based at least in part on the first power control parameter (paragraph [0026], "the uplink transmit power may be adjusted based on a self-interference cancelation capability of the network device or other constraints and by using different power control parameters in different cases, to satisfy an uplink power control requirement in a full-duplex networking scenario.").
wherein the first uplink transmission is associated with a first channel, wherein the first channel includes at least one of a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), a sounding reference signal (SRS), a random access channel (RACH), or a combination thereof (paragraphs [0091], [0092] and [0114]) or D3 (paragraphs [0110] and [0111]);  
wherein the first power control parameter associated with the first uplink transmission is determined independently of determining a second power control parameter associated with a second uplink transmission, wherein the second uplink transmission is associated with a second channel that is different from the first channel, and wherein the second channel includes at least one of a PUSCH, a PUCCH, an SRS, a RACH, or a combination thereof (paragraphs [0091], [0092] and [0114]) or D3 (paragraphs [0110] and [0111]);  
wherein the first uplink transmission is associated with a full duplex mode for the UE (paragraphs [0091], [0092] and [0114]) or D3 (paragraphs [0110] and [0111]) ; 
wherein the first power control parameter associated with the first uplink transmission is determined independently of determining a second power control parameter associated with a second uplink transmission, wherein the second uplink transmission is associated with a half-duplex mode for the UE (paragraphs [0091], [0092] and [0114]) or D3 (paragraphs [0110] and [0111]) ; 
wherein the first uplink transmission is associated with a first resource indicator (paragraphs [0091], [0092] and [0114]);  
wherein the first power control parameter associated with the first uplink transmission is determined independently of determining a second power control parameter associated with a second uplink transmission, wherein the second uplink transmission is associated with a second resource indicator that is different from the first resource indicator (paragraphs [0091], [0092] and [0114]) or D3 (paragraphs [0110] and [0111]);  
wherein the first uplink transmission is associated with an ultra-reliable low-latency communication (URLLC) mode.; 
wherein the first power control parameter associated with the first uplink transmission is determined independently of determining a second power control parameter associated with a second uplink transmission, wherein the second uplink transmission is not associated with the URLLC mode.; 
wherein the first uplink transmission is associated with a first channel, wherein the first channel includes at least one of a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), a sounding reference signal (SRS), a random access channel (RACH), or a combination thereof;  
wherein the message triggers the UE to adjust the first power control associated with the first uplink transmission independently of a second power control associated with a second uplink transmission, wherein the second uplink transmission is associated with a second channel that is different from the first channel, and wherein the second channel includes at least one of a PUSCH, a PUCCH, an SRS, a RACH, or a combination thereof (paragraphs [0091], [0092] and [0114]) or D3 (paragraphs [0110] and [0111]);  
wherein the message triggers the UE to adjust the first power control associated with the first uplink transmission independently of a second power control associated with a second uplink transmit (paragraphs [0091], [0092] and [0114]) or D3 (paragraphs [0110] and [0111]);
 wherein the second uplink transmission is associated with a half-duplex mode for the UE (paragraphs [0091], [0092] and [0114]) or D3 (paragraphs [0110] and [0111]);  
wherein the first uplink transmission is associated with a first resource indicator  (paragraphs [0091], [0092] and [0114]) ;
wherein the message triggers the UE to adjust the first power control associated with the first uplink transmission independently of a second power control associated with a second uplink transmission, wherein the second uplink transmission is associated with a second resource indicator that is different from the first resource indicator (paragraphs [0091], [0092] and [0114]) ;  
wherein the first uplink transmission is associated with an ultra-reliable low-latency communication (URLLC) mode. (paragraphs [0091], [0092] and [0114]) or D3 (paragraphs [0110] and [0111]);  
wherein the message triggers the UE to adjust the first power control associated with the first uplink transmission independently of a second power control associated with a second uplink transmission, wherein the second uplink transmission is not associated with the URLLC mode (paragraphs [0091], [0092] and [0114]) ;  
wherein: the first uplink transmission is associated with a first channel; the first channel includes at least one of a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), a sounding reference signal (SRS), a random access channel (RACH), or a combination thereof, the first power control parameter associated with the first uplink transmission is determined independently of determining a second power control parameter associated with a second uplink transmission; the second uplink transmission is associated with a second channel that is different from the first channel; and 0097-173270205258 the second channel includes at least one of a PUSCH, a PUCCH, an SRS, a RACH, or a combination thereof. (paragraphs [0091], [0092] and [0114]) or D3 (paragraphs [0110] and [0111]).


4.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.  Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei Tech Co LTD (2019/0170106) in view of Pelletier et al. (2019/253976).
   For claims 2-3, Huawei Tech Co discloses all the subject matter of the claimed  invention with the exception of wherein the first power control parameter is determined based at least in part on a setting stored in the memory; and  wherein the first power control parameter is determined based at least in part on receiving a message from the base station in a communication network. Pelletier et al. from the same or similar fields of endeavor teaches a provision of   wherein the first power control parameter is determined based at least in part on a setting stored in the memory; and  wherein the first power control parameter is determined based at least in part on receiving a message from the base station( See paragraphs 011 and 0119. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use wherein the first power control parameter is determined based at least in part on a setting stored in the memory; and  wherein the first power control parameter is determined based at least in part on receiving a message from the base station as taught by Pellettier et al. in the communications network of Huawei Tech Co LTD (2019/0170106) for the purpose of determining the power control parameter. 

6.   Claims 7,8,9,15,16,26,and 27 are  rejected under 35 U.S.C. 103 as being unpatent over Huawei  .
   For Claims 7,8,9,15,16,26,and 27, (Huawei Tech Co LTD (2019/0170106).
 (Huawei Tech Co LTD (2019/0170106) discloses all the subject matters of the claimed invention with the exception of  wherein the UE, when in the full duplex mode, transmits and receives, in a same frequency bandwidth, concurrently;  
wherein the UE, when in the full duplex mode, transmits a first set of symbols and receives a second set of symbols, in a same frequency bandwidth, wherein the first set of symbols and the second set of symbols are separated in time by less than a threshold;  
wherein the UE, when in the full duplex mode/half duplex, transmits a first set of symbols in a first frequency bandwidth and, concurrently, receives a second 0097-173265205258 set of symbols in a second frequency bandwidth, wherein the first frequency bandwidth and the second frequency bandwidth are separated in frequency by less than a threshold;  
 wherein the first uplink transmission includes at least one first symbol associated with a full duplex mode for the UE and at least one second symbol associated with a half-duplex mode for the UE;  
wherein the first uplink transmission is transmitted using the first power control parameter for the at least one first symbol and using the first power control parameter for the at least one second symbol;  
wherein the first uplink transmission includes at least one first symbol associated with a full duplex mode for the UE and at least one second symbol associated with a half-duplex mode for the UE;and   
wherein the first uplink transmission is received based at least in part on the first power control for the at least one first symbol and based at least in part on the first power control for the at least one second symbol in a communications network. However, exception wherein the UE, when in the full duplex mode, transmits and receives, in a same frequency bandwidth, concurrently;  
wherein the UE, when in the full duplex mode, transmits a first set of symbols and receives a second set of symbols, in a same frequency bandwidth, wherein the first set of symbols and the second set of symbols are separated in time by less than a threshold;  
wherein the UE, when in the full duplex mode/half duplex, transmits a first set of symbols in a first frequency bandwidth and, concurrently, receives a second 0097-173265205258 set of symbols in a second frequency bandwidth, wherein the first frequency bandwidth and the second frequency bandwidth are separated in frequency by less than a threshold;  
 wherein the first uplink transmission includes at least one first symbol associated with a full duplex mode for the UE and at least one second symbol associated with a half-duplex mode for the UE;  
wherein the first uplink transmission is transmitted using the first power control parameter for the at least one first symbol and using the first power control parameter for the at least one second symbol;  
wherein the first uplink transmission includes at least one first symbol associated with a full duplex mode for the UE and at least one second symbol associated with a half-duplex mode for the UE;and   
wherein the first uplink transmission is received based at least in part on the first power control for the at least one first symbol and based at least in part on the first power control for the at least one second symbol are well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the claimed invention to use exception wherein the UE, when in the full duplex mode, transmits and receives, in a same frequency bandwidth, concurrently;  
wherein the UE, when in the full duplex mode, transmits a first set of symbols and receives a second set of symbols, in a same frequency bandwidth, wherein the first set of symbols and the second set of symbols are separated in time by less than a threshold;  
wherein the UE, when in the full duplex mode/half duplex, transmits a first set of symbols in a first frequency bandwidth and, concurrently, receives a second 0097-173265205258 set of symbols in a second frequency bandwidth, wherein the first frequency bandwidth and the second frequency bandwidth are separated in frequency by less than a threshold;  
 wherein the first uplink transmission includes at least one first symbol associated with a full duplex mode for the UE and at least one second symbol associated with a half-duplex mode for the UE;  
wherein the first uplink transmission is transmitted using the first power control parameter for the at least one first symbol and using the first power control parameter for the at least one second symbol;  
wherein the first uplink transmission includes at least one first symbol associated with a full duplex mode for the UE and at least one second symbol associated with a half-duplex mode for the UE;and   
wherein the first uplink transmission is received based at least in part on the first power control for the at least one first symbol and based at least in part on the first power control for the at least one second symbol in a communications network. However wherein the UE, when in the full duplex mode, transmits and receives, in a same frequency bandwidth, concurrently;  
wherein the UE, when in the full duplex mode, transmits a first set of symbols and receives a second set of symbols, in a same frequency bandwidth, wherein the first set of symbols and the second set of symbols are separated in time by less than a threshold;  
wherein the UE, when in the full duplex mode/half duplex, transmits a first set of symbols in a first frequency bandwidth and, concurrently, receives a second 0097-173265205258 set of symbols in a second frequency bandwidth, wherein the first frequency bandwidth and the second frequency bandwidth are separated in frequency by less than a threshold;  
 wherein the first uplink transmission includes at least one first symbol associated with a full duplex mode for the UE and at least one second symbol associated with a half-duplex mode for the UE;  
wherein the first uplink transmission is transmitted using the first power control parameter for the at least one first symbol and using the first power control parameter for the at least one second symbol;  
wherein the first uplink transmission includes at least one first symbol associated with a full duplex mode for the UE and at least one second symbol associated with a half-duplex mode for the UE;and   
wherein the first uplink transmission is received based at least in part on the first power control for the at least one first symbol and based at least in part on the first power control for the at least one second symbol in a communications network. However, exception wherein the UE, when in the full duplex mode, transmits and receives, in a same frequency bandwidth, concurrently;  
wherein the UE, when in the full duplex mode, transmits a first set of symbols and receives a second set of symbols, in a same frequency bandwidth, wherein the first set of symbols and the second set of symbols are separated in time by less than a threshold;  
wherein the UE, when in the full duplex mode/half duplex, transmits a first set of symbols in a first frequency bandwidth and, concurrently, receives a second 0097-173265205258 set of symbols in a second frequency bandwidth, wherein the first frequency bandwidth and the second frequency bandwidth are separated in frequency by less than a threshold;  
 wherein the first uplink transmission includes at least one first symbol associated with a full duplex mode for the UE and at least one second symbol associated with a half-duplex mode for the UE;  
wherein the first uplink transmission is transmitted using the first power control parameter for the at least one first symbol and using the first power control parameter for the at least one second symbol;  
wherein the first uplink transmission includes at least one first symbol associated with a full duplex mode for the UE and at least one second symbol associated with a half-duplex mode for the UE;and   
wherein the first uplink transmission is received based at least in part on the first power control for the at least one first symbol and based at least in part on the first power control for the at least one second symbol are well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the claimed invention to use exception wherein the UE, when in the full duplex mode, transmits and receives, in a same frequency bandwidth, concurrently;  
wherein the UE, when in the full duplex mode, transmits a first set of symbols and receives a second set of symbols, in a same frequency bandwidth, wherein the first set of symbols and the second set of symbols are separated in time by less than a threshold;  
wherein the UE, when in the full duplex mode/half duplex, transmits a first set of symbols in a first frequency bandwidth and, concurrently, receives a second 0097-173265205258 set of symbols in a second frequency bandwidth, wherein the first frequency bandwidth and the second frequency bandwidth are separated in frequency by less than a threshold;  
 wherein the first uplink transmission includes at least one first symbol associated with a full duplex mode for the UE and at least one second symbol associated with a half-duplex mode for the UE;  
wherein the first uplink transmission is transmitted using the first power control parameter for the at least one first symbol and using the first power control parameter for the at least one second symbol;  
wherein the first uplink transmission includes at least one first symbol associated with a full duplex mode for the UE and at least one second symbol associated with a half-duplex mode for the UE;and   
wherein the first uplink transmission is received based at least in part on the first power control for the at least one first symbol and based at least in part on the first power control for the at least one second symbol are  well-known in the art in the communication network . Thus, it would have been obvious to the person skill in the art before the effective filing date of the claimed invention to use the well-known limitations described above in Huawei for the purpose  of using modes of the network.

7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dinan et al. (2018/0279376) is cited to show a system which is considered pertinent to the claimed invention.

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476